oOo ON DO oa FF W DY —

NO RO PR PO NP PN PNP PMO NMO A A Aa a a a Se eo Ss |
oN DO oO FBP WO NY | FO oO WBN DO Oa FH W NY | CO

(fase 5:19-cv-00945-PA-AGR Document 17 Filed 03/31/21 Page1lof1i Page ID#:1175

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHN P., executor, The Estate CASE NO. EDCV 19-945-PA (AGR)
of Nicole P.,
Plaintiff, ORDER ACCEPTING FINDINGS AND
RECOMMENDATION OF UNITED
VS. STATES MAGISTRATE JUDGE
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiffs Complaint,
records on file, and the Report and Recommendation of the United States Magistrate
Judge. No objections to the Report have been filed. The Court accepts the findings
and recommendation of the Magistrate Judge.

IT IS ORDERED that Judgment be entered affirming the decision of

Commissioner.

DATED: March 31, 2021

 

United] States District Judge

 

 
